A la moción de la demandada-apelante solicitando la devolución del depósito de $300, consignado en la secretaría de esta corte como fianza de costas de este caso en marzo 27, 1925, se declara con lugar y el secretario procederá a entregar dicho depósito a la peticionaria después de descontar la suma de $70 por costas concedidas al demandante por la Corte de Circuito de Apelaciones para el Primer Circuito de los Estados Unidos, de acuerdo con su mandato de no-viembre 27, 1925 y certificación del secretario de dicha corte de diciembre 2, 1925; y'se deja sin efecto la resolución de esta corte dictada en este caso en diciembre 8, 1925, enviada a la Corte de Distrito de San Juan en 9 de diciembre, 1925, para el cobro de dichas costas, debiendo dejarse la debida constancia sobre este particular en los autos.